Name: Council Regulation (EEC) No 1299/83 of 24 May 1983 amending Regulation (EEC) No 812/80 with respect to imports into the Benelux countries of jute yarn originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 83 Official Journal of the European Communities No L 138/ 17 COUNCIL REGULATION (EEC) No 1299/83 of 24 May 1983 amending Regulation (EEC) No 812/80 with respect to imports into the Benelux countries of jute yarn originating in India Whereas, consequently, Annex A to Regulation (EEC) No 812/80 should be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas by Regulation (EEC) No 812/80 (') the Council set up common import arrangements for certain jute products originating in India in order to establish the procedures for implementing, within the Community, the Agreement between the European Economic Community and the Republic of India on trade and commercial cooperation in jute products (2) ; Whereas this Regulation makes provision in Annex A for quantitative limits on imports into the Benelux countries of jute yarn originating in India ; Whereas under the abovementioned Agreement it had been agreed that the situation with regard to jute yarn would be reviewed at the end of the second year of application of the Agreement ; whereas, upon comple ­ tion of this review, the two sides agreed to increase the quantitative limits on yarns for 1982 and 1983 ; HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits laid down for the Benelux countries in Annex A to Regulation (EEC) No 812/80 with regard to yarn of jute or of other textile bast fibres of heading No 57.03, falling within heading No 57.06 of the Common Customs Tariff, are hereby amended as follows : 1982 : 10 670 tonnes, 1983 : 1 1 737 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1983 . For the Council The President H.-W. LAUTENSCHLAGER (') OJ No L 88 , 1 . 4. 1980, p . 24. (2) OJ No L 43, 15 . 2. 1982, p . 1 .